Per Curiam.

The respondent is charged with unprofessional conduct in advertising through the public press, and otherwise, as a divorce lawyer. In his answer he admits so advertising, and relator now moves for judgment on the pleadings.
The questions presented for our consideration on the motion are fully discussed and determined in the case of The People ex rel. Attorney General v. MacCabe, 18 Colo. 186. The advertisements which respondent admits he caused to be published are as reprehensible, mischievous, as detrimental to good morals, and as libelous upon the courts of justice of this state as those considered in the case above referred to. The reasons why an attorney guilty of such conduct should be disbarred are fully set out in that case, and it is, therefore, unnecessary to rediscuss that question.
The motion is sustained, the rule heretofore issued on respondent to show cause why he should not be disbarred is made absolute, and his name stricken from the roll of attorneys;
7 Disbarred.